Case 8:19-cv-01069-JLS-JDE Document 33 Filed 01/16/20 Page 1 of 4 Page ID #:330




   1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
      Shon Morgan (Bar No. 187736)
   2  shonmorgan@quinnemanuel.com
     865 South Figueroa Street, 10th Floor
   3 Los Angeles, California 90017-2543
     Telephone: (213) 443-3000
   4 Facsimile: (213) 443-3100
   5    Kari Wohlschlegel (Bar No. 294807)
        kariwohlschlegel@quinnemanuel.com
   6    Patrick T. Burns (Bar No. 300219)
        patrickburns@quinnemanuel.com
   7    Tina Lo (Bar No. 311184)
        tinalo@quinnemanuel.com
   8   50 California Street, 22nd Floor
       San Francisco, CA 94111
   9   Telephone: (415) 875-6600
       Facsimile: (415) 875-6700
 10
    Attorneys for Hyundai Motor Co.,
 11 Hyundai Motor America, Inc., Kia Motors
    Corp., and Kia Motors America, Inc.
 12
 13
 14                           UNITED STATES DISTRICT COURT
 15            CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
 16
 17    INEZ ELLISTON, et al., individually          CASE NO. 8:19-CV-1069-JLS-JDE
       and behalf of all others similarly
 18    situated,
                                                    JOINT STIPULATION TO STAY
 19                 Plaintiffs,                     ALL DEADLINES PENDING
       vs.                                          RESOLUTION OF CLASS
 20                                                 SETTLEMENT APPROVAL
       HYUNDAI MOTOR COMPANY,                       PROCESS CURRENTLY UNDER
 21    HYUNDAI MOTOR AMERICA, KIA                   REVIEW
       MOTORS CORPORATION, and KIA
 22    MOTORS AMERICA, INC.,
                                                    [L.R. 83-1.4]
 23                 Defendants.
                                                    The Hon. Josephine L. Staton
 24
                                                    Trial Date: None Set
 25
 26
 27
 28
                                                  -1-                Case No. 19-cv-01069-JLS-JDE
             JOINT STIPULATION TO STAY PENDING SETTLEMENT APPROVAL PROCESS CURRENTLY UNDER
                                                                                         REVIEW
Case 8:19-cv-01069-JLS-JDE Document 33 Filed 01/16/20 Page 2 of 4 Page ID #:331




   1        WHEREAS, plaintiffs Inez Elliston, Matthew Raasch, Lotoya Taylor, Tasha
   2 Gil, Greg Cohen, Margaret Greenwalt, Dimitra Bertsos, Jerry Stanwick, Stephanie
   3 Cooper, Chris Hazelwood, David Feurstein, Fabian Conant, Wayne Robertson,
   4 Johnathan Wilson, Gary Bolduc, Tanesha Cherry, Latonya Franklin, Wensy Moore,
   5 and Samantha Bitely filed the Complaint in this action on May 29, 2019.
   6        WHEREAS, on October 21, 2019, plaintiffs filed an amended complaint
   7 adding Noami Wilson, Jennifer Barber, Paige Moreno, Ariana Agenbroad, Ricky
   8 Warren, Daniel Delifus, Victoria Covington, Allen Biggs, Karen Krupa, Kim Danks,
   9 Kyle Swarts, and Cynthia Lewis as named plaintiffs.
 10         WHEREAS, the parties in the related action, In re: Hyundai and Kia Engine
 11 Litigation, Case No. 8:17-cv-00838-JLS-JDE (C.D. Cal.), reached a nationwide
 12 class settlement and moved for preliminary approval on October 10, 2019, which
 13 may encompass certain claims for certain plaintiffs in this action;
 14         WHEREAS, on November 4, 2019, Defendants Hyundai Motor America,
 15 Inc., Hyundai Motor Company, Kia Motors America, Inc., and Kia Motors
 16 Company (collectively, “defendants”) filed a Motion to Stay or Dismiss this Action,
 17 requesting a stay pending preliminary approval of the proposed class settlement
 18 reached in In re Hyundai and Kia GDI on (Dkt. 28);
 19         WHEREAS, on December 23, 2019, plaintiffs in this action filed an
 20 opposition to the Motion to Stay or Dismiss (Dkt. 32);
 21         WHEREAS, on January 8, 2020, this Court issued a decision in the related
 22 action Musgrave et al. v. Hyundai Motor America, Inc. et al., Case No. 8:19-cv-
 23 01538-JLA-JDE granting defendants’ request to stay the action pending the outcome
 24 of the class settlement approval process in In re: Hyundai and Kia Engine
 25 Litigation;
 26         WHEREAS, the parties have met and conferred and hereby agree that a stay
 27 of this action is warranted pending the outcome of the class settlement approval
 28 process currently under review in In re: Hyundai and Kia Engine Litigation;
                                              -2-                Case No. 19-cv-01069-JLS-JDE
          JOINT STIPULATION TO STAY PENDING SETTLEMENT APPROVAL PROCESS CURRENTLY UNDER
                                                                                 REVIEW
Case 8:19-cv-01069-JLS-JDE Document 33 Filed 01/16/20 Page 3 of 4 Page ID #:332




   1        WHEREAS, the parties request that the Court stay all pending deadlines in
   2 this action—including the Case Management Conference scheduled for January 31,
   3 2020—pending the outcome of the class settlement approval process currently under
   4 review in In re: Hyundai and Kia Engine Litigation;
   5        WHEREAS, the parties have conferred and have agreed that defendants will
   6 withdraw their Motion to Stay or Dismiss without prejudice;
   7        WHEREAS, the parties have conferred and have agreed that the parties will
   8 provide a status update to the Court within 30 days of the court’s order deciding the
   9 outcome of the class settlement approval process currently under review ;
 10         NOW THEREFORE, plaintiffs and defendants hereby agree and stipulate as
 11 follows:
 12         All pending deadlines in this action are stayed, including the Case
 13 Management Conference scheduled for January 31, 2020, pending the outcome of
 14 the class settlement approval process currently under review in In re: Hyundai and
 15 Kia Engine Litigation;
 16         Defendants withdraw their Motion to Stay or Dismiss without prejudice;
 17         Upon resolution of the class settlement approval process currently under
 18 review, the parties will provide a status update to the Court within 30 days.
 19         IT IS SO STIPULATED.
 20 DATED: January 16, 2020                 QUINN EMANUEL URQUHART &
                                            SULLIVAN, LLP
 21
 22
 23                                          By         /s/ Shon Morgan
 24                                               Shon Morgan
                                                  Attorneys for Hyundai Motor Co.,
 25                                               Hyundai Motor America, Inc., Kia Motors
                                                  Corp., and Kia Motors America, Inc.
 26
 27
 28
                                                -3-                Case No. 19-cv-01069-JLS-JDE
           JOINT STIPULATION TO STAY PENDING SETTLEMENT APPROVAL PROCESS CURRENTLY UNDER
                                                                                       REVIEW
Case 8:19-cv-01069-JLS-JDE Document 33 Filed 01/16/20 Page 4 of 4 Page ID #:333




   1 DATED: January 16, 2020               MCCUNE WRIGHT AREVALO, LLP
   2
   3
                                            By         /s/ Derek Y. Brandt
   4
                                                 Derek Y. Brandt
   5                                             Attorneys for Plaintiffs
   6
   7
   8
   9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                               -4-                Case No. 19-cv-01069-JLS-JDE
          JOINT STIPULATION TO STAY PENDING SETTLEMENT APPROVAL PROCESS CURRENTLY UNDER
                                                                                      REVIEW
